Opinión de disidente emitida por el
Juez Asociado Señor Rivera Pérez.
El presente recurso nos brindó la oportunidad de expre-sarnos y desarrollar la norma ya pautada sobre la forma en que funciona el mecanismo de sentencia sumaria en casos que involucran el ejercicio de la libertad de prensa. Ya en Pérez v. El Vocero de P.R., 149 D.P.R. 427 (1999), resolvi-mos que cuando un periódico presenta una moción de sen-tencia sumaria tiene, como cualquier otro demandado pro-movente, la carga inicial de la prueba para apoyar las defensas alegadas. El presente caso nos brindó la oportu-nidad de expresarnos respecto a la prueba que debe pre-sentar el demandante promovido en la etapa de la senten-cia sumaria, para demostrar prima facie la existencia de *795controversia de hechos materiales y esenciales sobre mali-cia real de parte del rotativo, en la publicación de la noticia alegadamente libelosa. Se nos solicitó la revocación de una resolución emitida por el Tribunal de Apelaciones, que de-negó la expedición del auto de certiorari presentado por uno de los codemandados de autos. Al así hacerlo, dicho foro apelativo no intervino con una resolución del Tribunal de Primera Instancia, Sala Superior de Bayamón, que de-negó una moción de sentencia sumaria presentada por un medio de prensa escrita. Dicha moción pretendía la deses-timación del pleito instado en su contra por el allí demandante. Disentimos del curso de acción de la Mayoría de revocar la resolución recurrida.
H
El propósito de la libertad de prensa es que sirva como sustituto de la presencia directa del pueblo, por ser su de-recho el estar adecuadamente informado de lo que acon-tece en su Gobierno y en la gestión de sus funcionarios. Dicha protección pretende proteger el interés de la ciuda-danía de estar debidamente informada. Permite fomentar el debate vigoroso, precisamente en pro de ese derecho del individuo a estar informado. Esto es imprescindible para la vivencia de nuestra democracia participativa. No obstante, la referida protección constitucional no puede extenderse para que la prensa deliberadamente ofrezca sólo la versión de una parte de lo acontecido, que es motivo de debate político, cuando ello produce una falta de información so-bre la totalidad de las versiones vertidas sobre el asunto por las partes involucradas. Esto cobra mayor importancia cuando tal conducta puede producir la difamación de un funcionario cuya función de gobierno está relacionada con el asunto objeto del debate político. No se debe comprome-ter la verdad de lo acontecido, y por ende, la totalidad de la información a que tiene derecho el pueblo, al publicar sólo el punto de vista de una parte, objeto del referido debate político. Es imprescindible que todos los ángulos del debate *796político sean informados a la ciudadanía. Actuar en forma contraria frustra el objetivo de la libertad de prensa de servir como vehículo para que el ciudadano se mantenga informado de la verdad del contenido del debate político y pueda ejercer sus derechos políticos en una forma infor-mada e inteligente. Todo esto cobra mayor importancia y relevancia cuando está cuestionada, en el debate político, la gestión de un funcionario, por tener éste un deber de confianza para con el pueblo de llevar a cabo en forma adecuada tal gestión, en beneficio del interés público.
HH l — H
La difamación en el ámbito civil se ha definido como desacreditar a una persona mediante la publicación de co-sas falsas contra su reputación.!1) En Puerto Rico, hemos reconocido la acción de daños y perjuicios por difamación. Esta es una acción torticera genérica que incluye tanto el libelo como la calumnia.!2)
En los casos de libelo se enfrentan dos derechos consti-tucionales de la más alta jerarquía en nuestro ordena-miento, a saber, el derecho a la libertad de expresión o prensa, y el derecho a la intimidad. Por ello, estos casos requieren del juzgador un delicado balance de intereses. Por un lado, se encuentra el interés de la ciudadanía en estar debidamente informada y a que se fomente un debate vigoroso sobre las cuestiones de interés público, elementos imprescindibles para la preservación de una democracia participativa. Por otro lado, está la protección contra ata-ques abusivos a la honra, la reputación, la vida privada y familiar, y la inviolabilidad de la dignidad del ser humano.!3) Como señalamos en Méndez Arocho v. El Vocero *797de P.R., 130 D.P.R. 867 (1992), la fuente primaria de pro-tección contra injurias es el Art. II, Sec. 8, de la Constitu-ción del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 301.(4)
Para que prospere una acción civil por libelo o difama-ción, se requiere que la persona que la alegue pruebe lo siguiente: (1) la falsedad de la información publicada; (2) los daños reales sufridos a causa de dicha publicación; (3) si el demandante es figura privada, que las expresiones fueron hechas negligentemente, y (4) si el demandante es figura pública, que la información fue publicada con mali-cia real, es decir, a sabiendas de su falsedad o con grave menosprecio de si era falsa o no.(5)
De otra parte, la sentencia sumaria es un mecanismo procesal que confiere al juzgador discreción para dictar sentencia sin necesidad de celebrar una vista evidenciaría. El tribunal, en el ejercicio de su discreción, puede dictarla sobre la totalidad de una reclamación o sobre cualquier controversia comprendida en ella, cuando de los documen-tos admisibles en evidencia que se acompañan con la soli-citud, o que obran en el expediente del tribunal, surge que no existe una legítima disputa de hechos materiales y esenciales que tenga que ser dirimida en vista evidenciaría y que sólo resta aplicar el Derecho.(6)
En el marco de nuestra jurisprudencia sobre libelo, he-mos expresado que aunque los tribunales vacilan en dictar sentencias en forma sumaria, tal mecanismo es parte inte*798gral de la protección constitucional disponible a los deman-dados en este tipo de litigios.(7) El fundamento de ello es que la prolongación de esta clase de litigios puede tener un efecto disuasivo sobre el ejercicio de los derechos de liber-tad de prensa y expresión.(8)
Por ello, cuando el rotativo periodístico presenta una moción de sentencia sumaria, se le exige al demandante un mayor rigor en su oposición para que pueda derrotarla. No obstante, hemos resuelto que aunque la sentencia sumaria sea parte de la protección constitucional de los medios de comunicación en casos de libelo, y aunque se exija un mayor rigor para derrotar una solicitud de sentencia sumaria, no significa que por el mero hecho de tratarse de un perió-dico, tenga derecho a un dictamen favorable. Tampoco sig-nifica que deban alterarse las disposiciones de procedi-miento civil que regulan el funcionamiento de este mecanismo procesal extraordinario. El periódico, como cualquier otro promovente, tiene la carga inicial de la prueba para apoyar las defensas alegadas.(9)
En conformidad con lo anterior, en Pérez v. El Vocero de P.R., supra, pág. 446, expresamos que “ [e]l periódico tiene dos (2) maneras de cumplir con su carga probatoria inicial” al presentar su moción de sentencia sumaria. “Primero, puede establecer, ya sea a base de los documentos que pre-senta o de los que obran en autos, que no existe controver-sia real sustancial en cuanto a ningún hecho material y que, como cuestión de derecho, procede dictar sentencia a *799su favor. En reclamaciones por libelo, bastaría con que el periódico pueda demostrar” que está incontrovertida la au-sencia de alguno de los elementos esenciales de la acción presentada.(10) Se trata de que el periódico pueda sostener como incontrovertibles los hechos materiales que activan alguna de las defensas que lo cobijan en reclamaciones de libelo.
El periódico puede, además, cumplir su carga inicial como promovente de una moción de sentencia sumaria, si sostiene
... que la parte demandante no cuenta con evidencia suficiente para probar su caso. Para que el [Tribunal de Primera Instancia] pueda dictar sentencia sumaria por insuficiencia de la prueba [de la parte demandante], el periódico promovente tendrá que persuadirlo de cada uno de los siguientes elemen-tos: (i) que no es necesario celebrar una vista evidenciaría; (ii) que el demandante promovido no cuenta con evidencia sufi-ciente para probar algún hecho [material y] esencial, y (iii) que, como cuestión de derecho, procede la desestimación de la reclamación. (Énfasis suplido.)!11)
Al evaluar una solicitud de sentencia sumaria en la mo-dalidad de insuficiencia de la prueba de la parte deman-dante, “resulta indispensable que se le haya brindado al promovido una amplia oportunidad de realizar un descu-brimiento de prueba adecuado”. (Énfasis suprimido.) Pérez v. El Vocero de P.R., supra, pág. 447. Por ello, como parte de su obligación, como cuestión de umbral, el promovente de una moción de sentencia sumaria, por insuficiencia de la prueba de la parte demandante, tiene que establecer afir-mativamente que las partes han llevado a cabo un descu-brimiento de prueba completo, adecuado y apropiado, o sea, que han explorado concienzudamente la posibilidad de la existencia de evidencia admisible. Se trata de que el promovente de la moción de la sentencia sumaria coloque al tribunal en la posición de evaluar la adecuacidad del *800descubrimiento de prueba realizado hasta ese momento y de concluir que el demandante promovido no cuenta con evidencia suficiente. Id.
Una vez el rotativo de prensa cumple con su carga ini-cial, como promovente de la moción de sentencia sumaria, se transfiere la carga al promovido para demostrar la exis-tencia de controversias sobre hechos materiales y esencia-les que requieran juicio plenario para ser dilucidadas. Este es el momento procesal en que el juez exigirá mayor rigor al promovido. Para derrotar la moción de sentencia suma-ria del periódico, el promovido tiene que: (i) controvertir los hechos materiales que sostienen la defensa levantada por el periódico; (ii) cuando la moción alude a la insuficiencia de la prueba, demostrar que cuenta con evidencia sufi-ciente que, de ser admitida y creída en su día, probaría los elementos constitutivos de negligencia o malicia real en casos de figuras o funcionarios públicos, o (iii) establecer que aún no ha podido hacer un descubrimiento de prueba adecuado que le permita obtener evidencia admisible para sostener sus alegaciones. Cabe señalar que la cuestión so-bre suficiencia de prueba de malicia real es una cuestión de derecho.(12)
A. La prueba necesaria de malicia real. Como expresa-mos previamente, para que prospere una acción civil por libelo instada por un funcionario o una figura pública, ade-más de otros elementos, se requiere que éste pruebe que la información fue publicada con malicia real, es decir, a sa-*801hiendas de su falsedad o con grave menosprecio de si era falsa o no.(13)
Hemos resuelto que es necesario que el demandante de-muestre la existencia de malicia real mediante una prueba clara y convincente. Tiene que surgir de hechos específicos. No es suficiente afirmar meramente que la publicación fue maliciosa.(14) La malicia real nunca se puede presumir, por lo que le corresponde probar que el demandado tuvo serias dudas sobre la certeza de la información y que albergaba un grado de conciencia de la probable falsedad. (15)
Cierto es que no podemos encerrar el grave menosprecio a la verdad al que se refiere la doctrina en una definición inflexible. Por ello, inevitablemente, la determinación de lo que constituye grave menosprecio a la verdad se hará me-diante un análisis caso a caso. Ello obedece a una razón sencilla: la determinación de lo que constituye malicia real dependerá de los hechos particulares de cada caso. No obs-tante, ello no es obstáculo para que podamos darle conte-nido a dicho estándar constitucional.
Hemos expresado que la “prueba de mala voluntad u odio no satisface de por sí el grado constitucionalmente requerido de la prueba de malicia real”. (Enfasis suplido.)(16) Además, el grave menosprecio a que se refiere la doctrina, se trata de “prueba suficiente que permita con-cluir que el demandado abrigaba serias dudas sobre la cer-teza y veracidad de la información” publicada.(17)
*802La publicación no puede ser el resultado de una decisión deliberada de la prensa de no adquirir el conocimiento de hechos que puedan confirmar la probable falsedad de lo publicado. Es decir, aunque el dejar de investigar, por sí sólo, no sostiene una determinación de malicia real, enten-demos que el evitar deliberada y decididamente la bús-queda de la verdad podría constituir grave menosprecio a la verdad. También podría inferirse la malicia real por el juzgador, si la investigación realizada por el periódico en cuestión fue deliberadamente inadecuada.(18) En este con-texto, la omisión deliberada del reportero, de conseguir las fuentes disponibles más obvias de corroboración o refuta-ción, podría evidenciar un grave menosprecio a la verdad.(19) Ello puede ser demostrado por un intento real del demandante de ofrecer su versión de lo sucedido a la prensa y, a pesar de su intento, el reportero, cuya respon-sabilidad es buscar e informar la verdad, no hace intento o gestión alguna para responder a tal reclamo y por ende recibirla.
“Con relación a aquellas noticias con alto potencial de ser difamatorias, los medios deben ejercer un grado mayor de diligencia y sopesar los intereses en conflicto.” (Enfasis suplido.) Pérez v. El Vocero de P.R., supra, pág. 452. Una conducta errática que responda al descuido o a la negligen-cia, así como un acto u omisión deliberado o intencional, puede destruir reputaciones, la paz y tranquilidad personal y familiar, y hasta poner la seguridad y la vida de per-sonas en grave peligro. La razonabilidad en el proceso de publicación y cotejo de la veracidad de noticias con impacto difamatorio se determinará conforme a las circunstancias particulares de cada caso tomando en consideración la *803norma antes expresada. El balance de los intereses consti-tucionales en conflicto no exige menos.(20)
Del mismo modo, el hecho de que el estándar de malicia real requiera una determinación del estado mental del de-mandado al momento de la publicación, no significa que el juzgador de los hechos está limitado por la propia versión del demandando de lo que estaba en su mente al momento de la publicación. Ello responde, obviamente, al hecho de que ningún demandado, como regla general, admitirá vo-luntariamente que su actuación responde a un grave me-nosprecio a la verdad.(21) Por ello, al demostrar la existen-cia de malicia real, el demandante puede hacer uso de evidencia directa o indirecta. (22)
Del mismo modo, conviene señalar que la información que es inherentemente improbable —que tan sólo una per*804sona temeraria puede decidir difundirla— no goza de la protección constitucional. Pueden existir también razones obvias para dudar de la veracidad de la fuente.(23)
Como señalamos en Pérez v. El Vocero de P.R., supra, la prensa, además de ofrecer un servicio indispensable, os-tenta un poder inconmensurable. Este poder lleva apare-jado una gran responsabilidad y debe ejercerse en forma consciente. Al igual que el derecho a la libertad de prensa, existen unos derechos, también de rango constitucional, a la intimidad y a la protección de la dignidad del ser humano. La libertad de prensa y de expresión no puede ser un escudo que permita la destrucción injusta de la digni-dad de una persona. El ocupar un cargo público o ser una figura pública no implica que la persona renuncia a la dig-nidad que tiene como miembro de la raza humana. Cree-mos firmemente que todo funcionario o figura pública debe estar sujeto a un escrutinio estricto y a la crítica libre y abierta. No obstante, cuando éste es difamado maliciosa-mente, debe tener disponible un remedio. Es nuestro deber proteger la libertad de prensa, no la licencia desen-frenada. (24) El ejercicio de los derechos de libertad de prensa y de expresión debe hacerse en forma responsable respetando siempre los derechos a la intimidad y a la dig-nidad de las personas. La convivencia civil y democrática presupone que no se abusará de esos derechos.(25)
En el presente caso, el periódico intentó descargar su obligación inicial, sosteniendo que el señor Cabrero Muñiz no contaba con evidencia suficiente para sustentar las ale-gaciones en su contra. Sostuvo su pedimento en que el aquí recurrido carecía de la prueba suficiente para demostrar malicia real de su parte.(26) Luego de un cuidadoso estudio de la solicitud de sentencia sumaria presentada por el re-*805ferido periódico y de los documentos que la acompañan, entendemos que el periódico cumplió con lo requerido ini-cialmente en este tipo de casos. Por ello, se transfirió la carga de la prueba al promovido, a quien, como antes ex-presamos, se le exige un mayor rigor en esta etapa de los procedimientos.
Un examen ponderado de los documentos en nuestro ex-pediente nos convence de que el señor Cabrero Muñiz cum-plió con su obligación de demostrar, en la etapa de la pon-deración de la solicitud de sentencia sumaria, que tiene evidencia suficiente que, de ser admitida y críeda en su día, podría demostrar los elementos constitutivos de mali-cia real de parte del aquí peticionario. Veamos.
Al presentar su oposición a la solicitud de sentencia su-maria presentada por El Nuevo Día, Inc., el señor Cabrero Muñiz acompañó copia de un extenso y detallado escrito preparado por él, que contiene hechos de su propio y personal conocimiento, adquiridos mientras se desempeñaba como Síndico Especial de la Oficina para la Liquidación de Cuentas de la C.R.U.V. y del cual, según alegó, surge una controversia real sobre las actuaciones maliciosas del code-mandado El Nuevo Día, Inc.(27) El señor Cabrero Muñiz logró demostrar la existencia de controversias sobre hechos esenciales y materiales. En específico, el señor Cabrero Muñiz presentó prueba mediante la cual intenta demos-trar que las diferentes publicaciones eran el resultado de una decisión de El Nuevo Día, de no adquirir conocimiento de hechos que podían confirmar la falsedad de lo publicado. De ser creída esa prueba por el Tribunal de Pri-mera Instancia, el demandante podría demostrar la pre-sencia de malicia real de parte del periódico. Reiteramos que, aunque el dejar de investigar, por sí sólo, no sostiene una determinación de malicia real, el evitar deliberada y decididamente la búsqueda de la verdad podría sostener tal determinación.
*806De la prueba presentada por el señor Cabrero Muñiz surge que existen hechos esenciales y materiales en contro-versia que, de ser creídos en su día, podrían demostrar la presencia de malicia real de parte de la reportera. Especí-ficamente, respecto a la falla de ésta en conseguir las fuen-tes disponibles más obvias de corroboración o refutación. Entre otras, resaltamos las siguientes:
1. Respecto al reportaje titulado “Se complica la tran-sacción”, la reportera Magdalys Rodríguez indicó lo si-guiente:
El Síndico dijo que vendió los apartamentos al precio de tasa-ción, que es el requisito de ley. Pero no contestó quién fue el tasador. Sólo dijo: “un tasador cualificado”. Este diario solicitó copia de las subastas, pero Cabrero sólo respondió que quien conozca del proceso de ejecución de propiedades sabe que luego se vende en subasta a la misma vez.(28)
Por su parte, el señor Cabrero Muñiz indicó que en “nin-gún momento la periodista ha pedido la tasación”.(29)
2. El señor Cabrero Muñiz se refiere a una llamada de la periodista del 22 de octubre de 1997, en la que ésta le solicitó una reunión. Alega el señor Cabrero Muñiz que
[s]e le indicó que podíamos reunirnos la semana próxima y le indiqué el interés de que corrigiera el asunto de la venta a Freddy Valentín. A esto indicó que no pensaba publicar nada más sobre este asunto. Le exigí que publicara, ya que tenía la obligación de corregir teniendo la documentación que esta-blece la verdad del asunto, que había publicado un sinnúmero de mentiras y había tergiversado la verdad en diversas ocasiones.
Se le dió [sic] el teléfono del Sr. Eduardo Ryan, tasador, para cualquier duda sobre la tasación. Se le dió [sic] el teléfono de HERA Development Corp. para que corroborara las razones para haber desistido de la compra.(30)
3. Arguye el señor Cabrero Muñiz en el referido escrito *807que el 22 de octubre de 1997 se le entregó a la periodista una copia del reglamento de la oficina con una carta
... que a una persona con buena intención y algún sentido de responsabilidad no se le haría posible cuestionar nuestro cum-plimiento con el mismo y con la ley. En la carta, entre otras cosas, se le refiere a artículos específicos del reglamento que aseguran se ha obtenido el precio justo y adecuado ....(31)
4. El señor Cabrero Muñiz le envió una carta a la perio-dista indicándole lo siguiente: “ ‘Acordamos además re-unirnos el próximo martes para dialogar sobre cualquier otro asunto relacionado a las operaciones y estados finan-cieros de esta oficina.’ ” Por otra parte, la misiva señalaba: “ ‘Le solicito que ahora que usted tiene la versión correcta y documentada sobre el caso de referencia, escriba artículo [sic] exponiendo nuestra posición y aclarando las falseda-des vertidas por el Representante Zayas Seijo.’ ”(32) Enten-dió el señor Cabrero Muñiz que “si se cuestiona la buena fe de la oficina diciendo que no se le ha entregado una tasa-ción que nunca ha pedido ¿no debería publicar lo que re-fleja la tasación cuando se le entrega?”(33)
5. Según alega el señor Cabrero Muñiz, el 23 de octubre de 1997 la reportera “[h]a manifestado, a pesar de nuestr[a]s continuas solicitudes, que no piensa escribir nada más sobre el caso Valentín”.!34)
6. El 23 de octubre de 1997, el periódico The San Juan Star, en español e inglés, publicó la posición de la oficina del Síndico Liquidador bajo el título “Síndico de la C.R.U.V. contradice al legislador”.(35)
7. El señor Cabrero Muñiz arguye que la reportera tenía “amplio conocimiento de que la ley y el Reglamento no re-quieren publicación de anuncios, ya que las ventas se ha-cen por tasación a tenor con el Reglamento”, de que ésta *808“[t]iene conocimiento específico de las secciones del Regla-mento que contempla la facultad de vender por tasa-ción”/36) de que “[t]iene conocimiento que desde el origen de la oficina, o sea desde el 1991, bajo la pasada adminis-tración, también se vendía por tasación”/37) y de que “[t]iene conocimiento de que los procedimientos de venta mencionados fueron auditados por la Oficina de la Contra-lor y se ha determinado que la venta por tasación está en ley”/38) Por todo ello, sostiene el señor Cabrero Muñiz que
... el propósito de la noticia es ocasionar daño imputando un falso incumplimiento con la ley. Son imputaciones de la perio-dista, quien obvia para hacerlas a las personas con conoci-miento de nuestras operaciones y de nuestros deberes de ley. Ataca únicamente al suscribiente y no a los síndicos anterio-res que operaron bajo el mismo procedimiento. (Énfasis en el original.)!39)
8. El periódico El Vocero de Puerto Rico publicó la noti-cia de The Associated Press titulada “Justifica Ventas Sín-dico CRUV”/40)
9. El 6 de noviembre de 1997, el señor Cabrero Muñiz le envió una carta a la reportera con un comunicado de prensa de 4 de noviembre de 1997 preparado por éste, en relación con la visita del entonces legislador Zayas Seijo a la Sindicatura para revisar el expediente de venta a Freddy Valentín. En la referida misiva, el señor Cabrero Muñiz dice lo siguiente: “ ‘Exijo disculpas públicas por parte del Representante Francisco Zayas Seijo y el perió-dico EL NUEVO DÍA por la difamación, libelo y persecu-ción política a la que este servidor público ha estado sometido. Igualmente exijo disculpas para mi familia’ ”.(41)
10. El 20 de noviembre de 1997, el señor Cabrero Muñiz envió una carta al Sr. Antonio Luis Ferré en la cual solicitó *809que se eliminara a la periodista de atender asuntos de su oficina. (42)
Tomando en consideración la prueba presentada por las partes, el foro primario entendió que no procedía dictar sentencia sumaria a favor del rotativo. A esa misma con-clusión llegó el foro intermedio apelativo.
El foro intermedio apelativo erró al no considerar el es-tándar aplicable a casos de libelo cuando se presenta una solicitud de sentencia sumaria. No obstante, ello no es ra-zón para intervenir con su determinación. A la luz del es-tándar aplicable y conforme a la prueba ante nos, entende-mos que tanto el foro primario como el Tribunal de Apelaciones actuaron correctamente al denegar la solicitud de sentencia sumaria presentada por el periódico.
No estamos, de ninguna forma, haciendo una determi-nación sobre si el periódico actuó o no con malicia real. Ello dependerá, enteramente, de la credibilidad que le merezca al Tribunal de Primera Instancia y de su evaluación de toda la prueba que presenten las partes.
HH h — I hH
En el presente caso, El Nuevo Día, Inc. también sos-tiene que los reportajes en cuestión estaban protegidos por la defensa del reportaje justo y verdadero. Veamos.
“Nuestro estatuto de libelo y calumnia ... estableció diversos tipos de comunicaciones privilegiadas, algunas de las cuales eran absolutas y otras solamente condicionales o restringidas.”(43) Así, la See. 4 de la Ley de Libelo y Calum-nia(44) dispone lo siguiente:

See. 3144. Comunicación no tenida por maliciosa, publicación que se presume no maliciosa

No se tendrá por maliciosa, ni como tal se considerará la publicación que se hace en un procedimiento legislativo, judi*810cial, u otro procedimiento cualquiera autorizado por la ley. No se presumirá que es maliciosa la publicación que se hace:
Primero. — En el propio desempeño de un cargo oficial.
Segundo. — En un informe justo y verdadero de un procedi-miento judicial, legislativo u oficial, u otro procedimiento cual-quiera, o de algo dicho en el curso de dichos procedimientos.
Tercero. — A un funcionario oficial, apoyada en causa probable, con la intención de servir al procomún, o de conseguir remedio a un perjuicio hecho a un particular. (Énfasis suplido.)
“[S]on dos los requisitos que deben estar presentes para que se pueda configurar el ‘privilegio del reporte justo y verdadero’. En primer lugar, el reportaje tiene que ser justo en relación con el proceso que es objeto de información.” (Énfasis suplido.)(45) “El reporte es justo si éste captura la substancia de lo acontecido y si toma en consideración el probable efecto que tendrá en la mente de un lector y oyente promedio.”(46) “El segundo elemento del privilegio consiste en que lo publicado tiene que ser cierto; ello desde el punto de vista de que —aun cuando la infor-mación que se brinda en el procedimiento judicial, legisla-tivo u oficial sea falsa o libelosa— el reportaje o noticia publicada es ‘cierta’ por cuanto refleja la verdad de lo expre-sado o acontecido en el procedimiento llevado a cabo.”(47) “Para que se cumpla con el elemento de la veracidad de lo relatado no es necesario que lo publicado sea exactamente ‘correcto’, sino que bastará con que se publique un extracto sustancialmente correcto de lo ocurrido.”(48) Hemos expre-sado que el referido privilegio “protege inclusive a quien pu-blica información falsa o difamatoria, siempre que la misma recoja y refleje verazmente lo acontecido en los procedimien-tos, informes o acciones públicas u oficiales de agencias *811gubernamentales”. (Énfasis en el original suprimido y énfa-sis suplido.X49)
El fundamento que sostiene el referido privilegio res-ponde al hecho de que es preferible que las causas se ven-tilen ante los ojos públicos, “no porque las controversias que existan entre un ciudadano y otro sean de interés pú-blico, sino porque es de suma importancia que aquellos que administran la justicia estén siempre conscientes de su responsabilidad para con el público, y que todo ciudadano se convenza por sus propios ojos de la forma en que se da cumplimiento a un deber público”. (Énfasis suplido.)(50) “[L]o que se persigue es que el reportero actúe como susti-tuto del público en la observación del evento.” (Énfasis en el original suprimido y énfasis suplido.X51)
Con ello en mente, hemos resuelto que el referido privi-legio se pierde en el caso de que se publique una parte parcializada y subjetiva de la historia^52) “Lo mismo ocurre si el demandante logra probar que el demandado publicó la información actuando maliciosamente, con ánimo preve-nido, con el propósito de causar daño” (énfasis suplidoX53) o conociendo la falsedad de la información.
Nos reiteramos en que el señor Cabrero Muñiz demostró contar con evidencia que, de ser creída en su día por el juzgador, podría establecer la existencia de malicia real. De existir malicia real por parte del rotativo, éste perdería el privilegio en cuestión, puesto que no protege al periódico que publica una parte parcializada y subjetiva de la historia.(54) En el presente caso, tal asunto es un hecho *812material y esencial que ha sido controvertido adecuada-mente por el señor Cabrero Muñiz.
Por todo lo antes expuesto, disentimos de lo actuado por la mayoría de revocar la resolución emitida por el Tribunal de Apelaciones. Opinamos que en este caso era necesario la celebración de una vista en su fondo y la presentación de prueba ante el Tribunal de Primera Instancia.

(1) I. Rivera García, Diccionario de Términos Jurídicos, 2da ed., Orford, Equity Publishing Corp., 1985, pág. 76.


(2) Pérez v. El Vocero de P.R., 149 D.P.R. 427 (1999); Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994).


(3) Pérez v. El Vocero de P.R., supra.


(4) Este artículo desplaza a la Ley de Libelo y Calumnia de 1902 (32 L.P.R.A. sec. 3141 et seq.), la cual sobrevive solamente en tanto y en cuanto es compatible con la Constitución. Véanse: Pérez v. El Vocero de P.R., supra; Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992).


(5) Pérez v. El Vocero de P.R., supra; Garib Bazain v. Clavell, 135 D.P.R. 475 (1994); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); González Martínez v. López, 118 D.P.R. 190, 192-193 (1987); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977).


(6) Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse además: Pérez v. El Vocero de P.R., supra; Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 D.P.R. 563 (1997); Mercado Vega v. U.P.R., 128 D.P.R. 273, 281 (1991); Nazar Rizek v. Hernández, 123 D.P.R. 360, 378 (1989); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).


(7) Pérez v. El Vocero de P.R., supra; Clavell v. El Vocero de P.R., 115 D.P.R. 685 (1984); García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978).


(8) Este trato preferencial ha sido criticado por tratadistas puertorriqueños, como Cuevas Segarra y Hernández Colón, por entender que, puesto que la prueba de malicia real pone en entredicho el estado mental del demandado al efectuar la pu-blicación, no se presta automáticamente para el uso de la disposición sumaria. Véanse: J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. JTS, 2000, T. I, págs. 596-598; R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Michie de Puerto Rico, 1997, págs. 205-206. Este último entiende que este Tribunal ha fundamentado dicho estándar en una ficción jurídica, “contraria a toda realidad”, de que la prolongación de un pleito contra el periódico puede tener un efecto paralizante o disuasivo sobre el ejercicio de la liber-tad de prensa.


(9) Pérez v. El Vocero de P.R., supra.


(10) Íd., pág. 446.


(11) Íd., págs. 446-447. Véase, además, Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994).


(12) Véanse: Garib Bazain v. Clavell, supra; Oliveras v. Paniagua Diez, 116 D.P.R. 267 (1984); García Cruz v. El Mundo, Inc., supra. Además, el promovido puede derrotar la solicitud de sentencia sumaria por insuficiencia de la prueba del perió-dico, demostrándole al tribunal que no ha podido realizar un descubrimiento de prueba adecuado. Véase Pérez v. El Vocero de P.R., supra. En Medina v. M.S. & D. Química P.R., Inc., supra, resolvimos que un promovido puede derrotar una moción de sentencia sumaria por insuficiencia de la prueba si demuestra que la moción es prematura porque el descubrimiento es inadecuado, está a medias o no se ha realizado. Al reconocer la importancia de permitir un descubrimiento de prueba ade-cuado antes de resolver una moción de sentencia sumaria por insuficiencia de la prueba, lo hicimos conscientes de que acoger una moción de sentencia sumaria de forma prematura puede tener el efecto de privar al demandante promovido de sus derechos sin un debido proceso de ley.


(13) Pérez v. El Vocero de P.R., supra; Garib Bazain v. Clavell, supra; Villanueva v. Hernández Class, supra; González Martínez v. López, supra; Torres Silva v. El Mundo, Inc., supra.


(14) Clavell v. El Vocero de P.R., supra, pág. 696; García Cruz v. El Mundo, Inc., supra, págs. 180 y 183.


(15) Soc. de Gananciales v. López, 116 D.P.R. 112, 115 (1985); García Cruz v. El Mundo, Inc., supra, págs. 180-181.


(16) García Cruz v. El Mundo, Inc., supra, pág. 181. Véanse: Henry v. Collins, 380 U.S. 356 (1965); Rosenblatt v. Baer, 383 U.S. 75 (1966); W.L. Eckhardt, Jr. y A. Duncan McKey, Caldero v. Tribune Publishing Co.: Substantive and Remedial Aspects of First Amendment Protection for a Reporter’s Confidential Sources, 14 Idaho L. Rev. 21 (1977).


(17) García Cruz v. El Mundo, Inc., supra, pág. 181. Véanse, además: Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974); Garrison v. Louisiana, 379 U.S. 64 (1964).


(18) Véanse: Curtis Publishing Co. v. Butts, 388 U.S. 130 (1967); Vandenburg v. Newsweek, Inc., 507 F.2d 1024 (5to Cir. 1975).


(19) Alioto v. Cowles Communications, Inc., 519 F.2d 777 (9no Cir. 1975). Véase, además, Kuhn v. Tribune-Republican Pub. Co., 637 P.2d 315 (1981).


(20) Pérez v. El Vocero de P.R., supra, págs. 452-453.


(21) Véase St. Amant v. Thompson, 390 U.S. 727 (1968). En Bently v. Bunton, 94 S.W.3d 561, 597 (Tex. 2002), el Tribunal Supremo de Texas expresó: “If the First Amendment precluded consideration of credibility, the defendant would almost always be a sure winner as long as he could bring himself to testify in his own favor. His assertions as to his own state of mind, if they could not be disbelieved on appeal, would surely prevent proof of actual malice by clear and convincing evidence absent a ‘smoking gun’ — something like a defendant’s confession on the verge of making a statement that he did not believe it to be true.” Así se expresó también el Noveno Circuito de Apelaciones en Eastwood v. National Enquirer, Inc., 123 F. 3d 1249, 1253 (9no Cir. 1997): “As we have yet to see a defendant who admits to entertaining serious subjective doubt about the authenticity of an article it published, we must be guided by circumstantial evidence. By examining the editors’ actions we try to understand their motives.” Véase, además, R.A. Smolla, Law of Defamation, 2da ed., St. Paul, Thomson-West, 2005, Vol.1, Secs. 3:1-3:118, págs. 3-1 a 3-148.


(22) Veáse Regla 10(H) de Evidencia, 32 L.P.R.A. Ap. IV, que establece que “[c]ualquier hecho en controversia es susceptible de ser demostrado mediante evi-dencia directa o mediante evidencia indirecta o circunstancial”. Ya hemos expresado que la evidencia circunstancial es intrínsecamente igual que la evidencia directa. Véanse, entre otros: Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517, 525 (1980). Sobre la evidencia circunstancial, Ernesto L. Chiesa ha expresado que “[u]n caso se puede probar por preponderancia de la prueba a base de evidencia circunstancial. Así ocu-rre en la zona de elementos subjetivos de la causa de acción, como el discrimen en el empleo y el dolo que invalida el consentimiento. En la zona de daños ‘la evidencia circunstancial se emplea comúnmente para establecer la relación causal en casos de responsabilidad por productos de consumo, porque en la mayoría de los casos se carece de prueba directa’”. (Énfasis suplido y escolios omitidos.) E.L. Chiesa Aponte, Tratado de derecho probatorio: reglas de Puerto Rico y federales, San Juan, Pubs. JTS, 1998, T. II, pág. 1238.


(23) García Cruz v. El Mundo, supra. Véase, además, St. Amant v. Thompson, supra, pág. 732.


(24) Ex parte Bird, 5 D.P.R. 247 (1904).


(25) Aponte Martínez v. Lugo, 100 D.P.R. 282, 290 (1971).


(26) Véase Moción Solicitando Sentencia Sumaria Parcial, Apéndice, pág. 80.


(27) “Actuaciones indebidas de El Nuevo Día sobre venta a Freddy Valentín y otros asuntos”, Exhibit 1 de la Oposición a la Moción de Sentencia Sumaria Presen-tada por el Codemandado El Nuevo Día, Inc., Apéndice, pág. 281.


(28) Íd., pág. 301.


(29) Íd.


(30) Íd., pág. 308.


(31) Íd.


(32) Íd., págs. 309-310.


(33) Íd., pág. 310.


(34) Íd.


(35) Íd., pág. 311.


(36) Íd.


(37) Íd., págs. 311-312.


(38) Íd., pág. 312.


(89) Íd.


(40) Íd, pág. 316.


(41) Íd, pág. 327.


(42) Íd., pág. 331.


(43) Villanueva v. Hernández Class, supra, pág. 647.


(44) 32 L.P.R.A. sec. 3144.


(45) Villanueva v. Hernández Class, supra, pág. 647. Véase, además, MiGi, Inc. v. Gannett Mass. Broadcasters, 519 N.E.2d 283 (1988).


(46) Villanueva v. Hernández Class, supra, pág. 647, citando a Murray v. Bailey, 613 F.Supp. 1276 (D. Cal. 1985).


(47) Villanueva v. Hernández Class, supra, pág. 647.


(48) Íd., citando a Smolla, op. cit.


(49) Villanueva v. Hernández Class, supra, pág. 648.


(50) Íd., citando a Caraballo v. P.R. Ilustrado, Inc., 70 D.P.R. 283 (1949).


(51) Villanueva v. Hernández Class, supra, pág. 648.


(52) Íd., págs. 648-649.


(53) Íd., citando a Lulay v. Peoria Journal-Star, 214 N.E.2d 746 (1966). Véanse, además: Pearce v. Courier-Journal, 683 S.W.2d 633 (1985); D’Alfonso v. A.S. Abell Co., 10 Med. L.Rep. 1663 (D. Md. 1984), confirmado en 765 F.2d 138 (4to Cir. 1985); Schiavone Const. Co. v. Time, Inc., 735 F.2d 94 (3er Cir. 1984).


(54) Villanueva v. Hernández Class, supra.